Title: To Thomas Jefferson from Bernard Peyton, 21 February 1826
From: Peyton, Bernard
To: Jefferson, Thomas

My Dear Sir,  Richd 21 Feby 1826It affords me heart felt pleasure to inform you that your bill has passed the Senate, and is now a law of the Land—It was recd in that body yesterday morning, read three times, (the rule of the House being suspended for the purpose) & passed forthwith, only four voting in the negative, (viz.) Ruffin, McCarty, Morgan & Armisted.I hope it will afford you the most ample relief from your embarrassments, & prolong your life in ease & perfect happiness for many years to come.How is poor Gilmer? I fear it will not be possible for him to deliver a course of lectures at the University this session, & if not, the institution must suffer materially, which I much regret, feeling towards it as I do.Who could you get to fill the place in case of a vacancy?—I very much fear no one who is qualified, unless the salary be enlarged, & would it not be money well laid out to extend it even to $3,000, to ensure a first rate man?, this seems to be the universal impression here amongst the friends of the University, you however understand these matters a great deal better than we do.With sincere regard Dr SirYours very TrulyBernard Peyton